Per Curiam.

Affirmed with costs, upon the authority of Newton v. Consolidated Gas Co., 258 U. S. 165, 175; Galveston Electric Co. v. City of Galveston, 258 U. S. 388, 395; State of Missouri ex rel. Southwestern Bell Telephone Co. v. Public Service Commission of Missouri, 262 U. S. 276, 287; Georgia Ry. & Power Co. v. Railroad Commission of Georgia, 262 U. S. 625, 631; Bluefield Water Works & Improvement Co. v. Public Service Commission of West Virginia, 263 U. S. 679, 690.
Clausen, with whom Messrs. J. W. Jamison and C. M. Bracelen were on the brief, for appellee.